DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/01/2021 have been fully considered but they are not persuasive.  The arguments are presented that one of ordinary skill in the art would not combine the teachings of Tour and Zhou since it would prevent the spontaneous lithiation reaction of the nanotubes.  These arguments are not found persuasive since the solid electrolyte of Zhou would still conduct lithium ions which would allow for lithiation of the nanotubes.  
The arguments are presented that Abdelsalam would not teach lithium ion conductors due to teaching the silicon particles are active materials.  These arguments 
The arguments are presented that due to Bahr’s teaching of anchored silicon nanowires the silicon particles of Abdelsalam would necessarily pass through the entire thickness of the metal layer.  These arguments are not found persuasive due to the fact that Abdelsalam is relied upon for teaching silicon nanostructures and carbon nanostructures while Bahr is only relied upon for teaching enclosing electrode materials in a metal film for the benefit of a flexible and easy to contact electrode with improved cycleability [Bahr 0046, 0052, 0060]. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments, see page 5, filed 6/01/2021, with respect to the rejection(s) of amended claim(s) 4 under modified Abdelsalam have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of modified Abdelsalam in view of Kottenstette et al. (US 2011/0171502 A1, hereafter Kottenstette) as necessitated by the claim amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour et al. (US 2019/0181425 A1, hereafter Tour) in view of Zhou (US 2003/0180472 A1).
With regard to claim 1, Tour teaches a lithium composite anode comprising [abstract]:
a metal film (Li metal) having a first portion including a first surface (upper facing nanotube film) and a second portion including a second surface (lower) [0130]; and 
lithium ion conductors (electrolyte) and electron conductors (carbon nanotubes) dispersed on one surface of the metal film, wherein some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film (the electrolyte coated nanotubes are pressed into the film with enough force to dope the nanotubes with lithium) [0130, fig. 24A-24C] without being impregnated into the second portion of the metal film (some conductors would be located near the first surface and therefore not be impregnated into the second surface).
The limitation of “some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film without being impregnated into the second portion of the metal film” is regarded as a product by process limitation that would result in the structure of some of the electron and ion conductors being impregnated at or near the first portion of the metal film and not impregnated at or near the second portion of the metal film.  
Tour does not explicitly teach the ion conductors (electrolyte) has a solid structure.  However the use of solid electrolytes is well known in the art, as evidenced by Zhou which teaches carbon nanotubes coated with a solid (sputter deposited) 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
With regard to claims 14 and 17, modified Tour would teach the claimed electron conductor aspect ratio due to the use of nanotubes [Tour 0130] and would teach the claimed electron conductor aspect ratio due to the solid ion conducting coating taught by Zhou conforming to the shape of the nanotubes it is coated on [Zhou 0063].  

Claims 1-3, 5 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al. (US 2015/0004488 A1, hereafter Abdelsalam) in view of Bahr et al. (US 2012/0164529 A1, hereafter Bahr).
With regard to claim 1, Abdelsalam teaches a lithium composite anode [0065] comprising: 
a metal film (copper current collector) [0062]; and 
lithium ion conductors (silicon particles) and electron conductors (elongate nanostructure materials and carbon black) dispersed on the first surface of the metal film and having a solid structure [0062, 0069, 0114, 0116, 0125].
The limitation of “some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film without being impregnated into the second portion of the metal film” is regarded as a product by process limitation that would result in the structure of some of the electron and ion conductors being impregnated at or near the first portion of the metal film and not impregnated at or near the second portion of the metal film.  Due to the “some of” language this limitation would not exclude other ion conductors or electron conductors from being impregnated at or near the second portion of the metal film.  
Abdelsalam does not explicitly teach that the lithium ion conductors and electron conductors are impregnated into the surface of the metal film.  However, in the same field of endeavor, Bahr teaches a metal film having a first portion including a first surface (upper) and a second portion including a second surface (lower) that is deposited over anode materials that would have a resulting in portions of the anode 
With regard to claim 2, Abdelsalam teaches the lithium ion conductors and the electron conductors have a one-dimensional linear structure [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 3, Abdelsalam teaches the ion (silicon particles) and electron conductors (carbon nanostructures) comprise nanowires or nanotubes [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 5, Abdelsalam teaches a binder [0137-0138] which would be capable of cross linking the electron conductors and ion conductors.  For example PAA has a carboxylic group capable of cross linking and therefore reads on the instant claimed invention.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. 
With regard to claim 13, Abdelsalam teaches an inner surface of the shell structure is coupled to the outer surface of the core structure (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 4a-c].
With regard to claim 14, Abdelsalam teaches aspect ratios of up to 3 to 1 [0107].
With regard to claim 15, Abdelsalam teaches a largest dimension of less than 30 microns and a smallest dimension of less than 300 nanometers, which would overlap and obviate the claimed length range [0110-0111].
With regard to claim 16, Abdelsalam teaches ion conductors (silicon particles) in a weight range of 50 wt. % to 80 wt. % which would fall within and obviate the claimed range [0144]. 
With regard to claim 17, Abdelsalam teaches aspect ratios up to 500 [0115].
With regard to claim 18, Abdelsalam does not explicitly teach the claimed length.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change in size.  See MPEP 2144.04 IV.
With regard to claim 19, Abdelsalam teaches electron conductors (carbon nanostructures and carbon black) in a weight range up to 50 wt. % which would fall within and obviate the claimed range [0144].

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam and Bahr as applied to claims 1-3, 5 and 13-19 above, and further in view of Kottenstette et al. (US 2011/0171502 A1, hereafter Kottenstette).
With regard to claim 4, Abdelsalam teaches a structure with the each of electron conductors surrounding each of the ion conductors (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 2, fig. 4a-b].  Abdelsalam does not explicitly teach a core shell structure with the carbon encapsulating the silicon.  However, in the same field of endeavor, Kottenstette teaches a core/shell structure with carbon material encapsulating a silicon core [0072].  It would have been obvious to one of ordinary skill in the art to use the core/shell structure of Kottenstette with the electron and ion conductors of Abdelsalam for the benefit of increasing the effective capacity of the nanostructures [Kottenstette 0072].

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam and Bahr as applied to claims 1-3, 5 and 13-19 above, and further in view of Holme (US 2016/0104891 A1, hereafter Holme).
With regard to claims 6-8, Abdelsalam teaches carbon nanostructures as conductive materials [0062, 0069, 0114, 0116, 0125, fig. 2] but not explicitly teach the claimed lithium ion conductor or electron conductor materials and does not explicitly teach that the conductor materials do not react with lithium at a driving voltage (which would be a property of the material used for the conductor).  However, in the same field of endeavor, Holme teaches the use of LSTPS (which would include LSTP) as an electrolyte (ion conducting material) in an anode [0007, 0014] and teaches the use of .

Claims 1-3, 5 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam et al. (US 2015/0004488 A1, hereafter Abdelsalam) in view of Kim et al. (US 2004/0241532 A1, hereafter Kim).
With regard to claim 1, Abdelsalam teaches a lithium composite anode [0065] comprising: 
a metal film (copper current collector) having a first portion including a first surface (upper facing electrode material) and a second portion including a second surface (lower) [0062]; and 
lithium ion conductors (silicon particles) and electron conductors (elongate nanostructure materials and carbon black) dispersed on the first surface of the metal film and having a solid structure [0062, 0069, 0114, 0116, 0125].
The limitation of “some of the lithium ion conductors and the electron conductors are impregnated into the first portion of the metal film from the first surface of the metal film without being impregnated into the second portion of the metal film” is regarded as a product by process limitation that would result in the structure of some of the electron and ion conductors being impregnated at or near the first portion of the metal film and 
Abdelsalam does not explicitly teach that the lithium ion conductors and electron conductors are impregnated into the surface of the metal film.  However, in the same field of endeavor, Kim teaches using heat and pressure to bind electrode materials to a current collector [0039, 0060].  This should result in some electrode materials being impregnated into the upper (first surface) of the metal foil (current collector) since the process is substantially similar to that described in paragraphs [0019, 0063, 0065] of the as filed instant specification to impregnate materials. It would have been obvious to use the pressing/heat treatment of Kim with the anode material of Abdelsalam for the benefit of binding the materials to the current collector [Kim 0039].  When used with the electrode material of Abdelsalam that has electron conductors (nanostructure materials and carbon black) covering the ion conductors (silicon particles) the electron conductors and ion conductors would both be pressed/heat treated into the current collector, this would result in a structure where of some of the electron and ion conductors are impregnated at or near the first portion of the metal film and not impregnated at or near the second portion of the metal film. 
With regard to claim 2, Abdelsalam teaches the lithium ion conductors and the electron conductors have a one-dimensional linear structure [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 3, Abdelsalam teaches the ion (silicon particles) and electron conductors (carbon nanostructures) comprise nanowires or nanotubes [0062, 0069, 0114, 0116, 0125, fig. 2].
With regard to claim 5, Abdelsalam teaches a binder [0137-0138] which would be capable of cross linking the electron conductors and ion conductors.  For example PAA has a carboxylic group capable of cross linking and therefore reads on the instant claimed invention.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. 
With regard to claim 13, Abdelsalam teaches an inner surface of the shell structure is coupled to the outer surface of the core structure (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 4a-c].
With regard to claim 14, Abdelsalam teaches aspect ratios of up to 3 to 1 [0107].
With regard to claim 15, Abdelsalam teaches a largest dimension of less than 30 microns and a smallest dimension of less than 300 nanometers, which would overlap and obviate the claimed length range [0110-0111].
With regard to claim 16, Abdelsalam teaches ion conductors (silicon particles) in a weight range of 50 wt. % to 80 wt. % which would fall within and obviate the claimed range [0144]. 
With regard to claim 17, Abdelsalam teaches aspect ratios up to 500 [0115].
With regard to claim 18, Abdelsalam does not explicitly teach the claimed length.  However this would be an obvious variant to one of ordinary skill in the art since it would only require a change in size.  See MPEP 2144.04 IV.
With regard to claim 19, Abdelsalam teaches electron conductors (carbon nanostructures and carbon black) in a weight range up to 50 wt. % which would fall within and obviate the claimed range [0144].

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam and Kim as applied to claims 1-3, 5 and 13-19 above, and further in view of Kottenstette et al. (US 2011/0171502 A1, hereafter Kottenstette).
With regard to claim 4, Abdelsalam teaches a structure with the each of electron conductors surrounding each of the ion conductors (carbon nanostructures and carbon black coating silicon particles) [0062, 0069, 0114, 0116, 0125, fig. 2, fig. 4a-b].  Abdelsalam does not explicitly teach a core shell structure with the carbon encapsulating the silicon.  However, in the same field of endeavor, Kottenstette teaches a core/shell structure with carbon material encapsulating a silicon core [0072].  It would have been obvious to one of ordinary skill in the art to use the core/shell structure of Kottenstette with the electron and ion conductors of Abdelsalam for the benefit of increasing the effective capacity of the nanostructures [Kottenstette 0072].

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdelsalam and Kim as applied to claims 1-3, 5 and 13-19 above, and further in view of Holme (US 2016/0104891 A1, hereafter Holme).
With regard to claims 6-8, Abdelsalam teaches carbon nanostructures as conductive materials [0062, 0069, 0114, 0116, 0125, fig. 2] but not explicitly teach the claimed lithium ion conductor or electron conductor materials and does not explicitly teach that the conductor materials do not react with lithium at a driving voltage (which would be a property of the material used for the conductor).  However, in the same field of endeavor, Holme teaches the use of LSTPS (which would include LSTP) as an electrolyte (ion conducting material) in an anode [0007, 0014] and teaches the use of copper or nickel to coat conductive carbon materials [0099].  It would have been obvious to one of ordinary skill in the art to use the LSTPS and copper or nickel conductive materials of Holme (which should not react with Li at driving voltage since they would have the same compositions as the claimed materials) with the anode of Abdelsalam since they are known to be effective electrolyte (ion conducting) and electron conducting materials [Holme 0007, 0014, 0099].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724